ZZZVDETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5, 7-12, 14-18, and 23-25 are pending.  
Claim 1 is a method claim and having dependent claims 2, 3, 5, 7-9, 12, 14-16, and 24-27.  
Claim 10 is another method claim with dependent claim 11.
Claim 17 is an apparatus for use in claim 1, and having dependent claims 18, 28.

Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered with respect to claim(s) 1-3, 5, 7-12, 14-18, and 24-28 have been considered in light of the latest amendment. 
In regards to the previous 112 rejection of claim 9, this has now been withdrawn.
In regards to claims 1 and 10 and the dependent claims of 2, 3, 5, 7-12, 14-16, 24-27, the arguments have been reconsidered and are persuasive.
In regards to claim 17, 18 have been reconsidered but are not persuasive and the claims remain rejected.  
Further, dependent claim 28 remains objected as previously indicated in the office action of 12/27/2021. 

The applicants have amended the independent claims with additional features regarding operation wherein the molten polymer continues to flow in the polymer flow conduit during the disengagement steps.  After reconsideration, the arguments presented forth by the applicants concerning this feature and further of the liquid additive are persuasive and the rejection of claims 1 and 10 and their dependent claims of 2, 3, 5, 7-9, 11-12, 14-16, and 24-27 are now withdrawn.
Regarding claims 17 and 18, the claims are directed to apparatus claims, with the intended use of the apparatus that applicants have argued.  In this case that the apparatus be used from color which is different from the intended use of the liquid additive of the claimed invention and further of the ability to remove the injector while the molten polymer continues to flow in the polymer flow conduit.  Here, these are intended use of the operation of the apparatus, and the Examiner again reiterates that the prior art references encompasses the claimed invention.  The colorant compared to the liquid additive to be used into the system is noted, but the prior art structure of Chavis is capable of operating with the liquid additive that is injected into the stream.  
The argument of the need to clean and remove the materials are noted but not persuasive in regards to the claimed apparatus structure as the Chavis structure does teach the claimed structure.  Further, the structure taught by Chavis while teaching of the operation conditions, would still teach of an apparatus having the claimed structures.  The manner of operation is considered but does not provide sufficient structural distinction between the claimed invention and the Chavis teachings.  Again, it is noted that further dependent claim 28 is objected to and indicated as being allowable if rewritten as previously indicated due to the additional structural features that are taught in the claim that would distinguish from the prior art references.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
See claim limitation(s): “means for reconfiguring the apparatus” in claim 17.  The feature is set forth in the specification particularly with the claim of the first configuration and second configuration, and further of the injector to be disengaged from other parts of the apparatus and move away from the polymer flow conduit so there is no physical and/or operative connection between the injector and the polymer flow conduit, see arrangements in Figs. 5-7, and 9, particularly in regards to the claimed feature that the first flow path is restricted when in the second configuration. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chavis (US 6595681).
In regards to claim 17: see teaching by Chavis in the reconfiguration of an injector of a melt-processing device with the polymer flow conduit.  The Chavis teaches of an apparatus wherein an injector (injection port 20) that is movable into the flow path (feed pipeline 24), wherein a liquid formulation (liquid coloring agent, see liquid storage tank 12, Col. 4, lines 41-45), particularly within a manifold 26, the injector moves into position see Figs. 2-4, wherein the injector allows for the fluid to enter via exit feed 35, see Fig. 4.  See also teaching by Chavis of the injector (injection port 120, wherein the liquid additive from tank 112 is provided, see Col. 5, lines 35-40) that is located into the flow path (129), see Figs. 5-7, wherein the liquid injection is via port 134 and into the molten plastic pipeline 124, see Col. 5, lines 34-63.  The injector can be removed and replaced, see Col. 6, lines 28-37, with another structure that would not feed liquid additive into the manifold 26.  Here, Chavis teaches of the first and second configurations wherein the first allows for the liquid formulation into the flow conduit of the molten polymer, the injector able to move away from the polymer flow conduit thereby no physical connection between the injector and the polymer flow conduit as the injector being removed as seen in Col. 6, lines 28-37.  Lastly, the movement of the injector is noted which would not prevent the polymer flow in the polymer flow conduit if the materials were to keep operating.
Here, it is noted that the claimed apparatus of claim 17 contains an intended use preamble for the method of claim 1, and does not further limit the structural limitations of the apparatus claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chavis as applied to claim 17 above.
	In regards to claim 18: (dependent upon claim 17), regarding teaching of the first and second pumps for the injector, and of the drive or actuator for injector.  The driver/actuator is making automated of the injector removal of Chavis.  
It would have been obvious for one of ordinary skill in the art to modify Chavis with the removal/movement of the injection ports with actuation devices.  In regards to the claimed pressures, these are intended use of the operation of the pumps in feeding the liquid formulation, the pumps of Chavis being capable of operating at pressures with the liquid formulations.

Allowable Subject Matter
Claims 1-3, 5, 7-12, 14-16, and 24-27 are allowed.
Claims 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claims 1-3, 5, 7-12, 14-16, and 24-27, the prior art references fail to teach the claimed method regarding the steps for introducing liquid formulation into the flow conduit for molten polymer wherein the injector is selected between a first and second configuration, and wherein the injector is moved away from the polymer flow conduit with no physical or operative connection between the injector and the flow conduit and during the movement the molten polymer continues to flow in the polymer flow conduit.
Here, the prior art references including Chavis, fail to teach of the additional features regarding the flow passage that includes the operating of the injector wherein the during the movement between the configurations, the molten polymer continues to flow into the polymer flow conduit.  Instead, the Chavis as indicated in the applicant, only teaches of the introduction of the material when the injector is snapped into position and does not teach of operation wherein the injector is moved out while the polymer remains flowing within the flow conduit.  

In regards to claim 28 (dependent upon claim 17), apparatus teaching, also concerning the movable section that is rotated.
	Here, the prior art references including Chavis, fail to teach of the additional features regarding the movable section with the two curved flow channels as these would interact with the conduits in the operation within, including the teachings of the opposed openings and the alignment with the fixed conduits.

Further, the other references of Goff, Garner, Overend, Helbing, See, and Micka would not compensate the deficiencies of the Chavis reference in regards to the features in the claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726